DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 13 and 20 are allowed because the prior arts of record fail to anticipate or fairly suggest the combination of limitations as presented in the independent claims 1, 13 and 20; specifically, none of the art cited arts, either taken alone or in combination, teaches or suggests, the limitation “de-quantizing transform coefficients in the TB based on a plurality of quantization steps, first transform coefficients in the TB being de-quantized based on a smallest of the plurality of quantization steps, the first transform coefficients in the TB including one of a first row and a first column of the transform coefficients in the TB that has a DC spatial frequency, the one of the first row and the first column being along the one direction of the transform skip.”
Claims 2-12 and 14-19 are allowed for incorporating the allowable subject matter from claims 1, 13 and 20 by dependency.

Prior art (JP H0965334) teaches inverse quantization using a minimum value of the plurality of quantization steps (Abstract); however, the reference does not teach the first transform coefficients in the TB including one of a first row and a first column of the transform coefficients in the TB that has a DC spatial frequency and the one of the first row and the first column being along the one direction of the transform skip.
Prior art (WO 2013003284) teaches quantizing, in transform skip mode, using a range of quantization from a minimum amount of quantization to a maximum amount of quantization (paragraphs 0027 and 0035); however, the reference does not teach the first transform coefficients in the TB including one of a first row and a first column of the transform coefficients in the TB that has a DC spatial frequency and the one of the first row and the first column being along the one direction of the transform skip.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482